Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  May 23, 2014                                                                                        Robert P. Young, Jr.,
                                                                                                                Chief Justice

  148066                                                                                              Michael F. Cavanagh
                                                                                                      Stephen J. Markman
                                                                                                          Mary Beth Kelly
                                                                                                           Brian K. Zahra
                                                                                                   Bridget M. McCormack
                                                                   SC: 148066                            David F. Viviano,
  In re TALH, Minor.                                               COA: 314749                                       Justices
                                                                   Mecosta CC Family Division:
                                                                   12-001290-AY

  _________________________________________/

         On order of the Chief Justice, the stipulation signed by counsel for the parties
  agreeing to the dismissal of this application for leave to appeal is considered, and the
  application for leave to appeal is DISMISSED with prejudice and without costs.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          May 23, 2014
           p0523
                                                                              Clerk